                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JUAN PACHECO LARA,
                                   4                                                          Case No. 21-cv-02403-YGR (PR)
                                                           Petitioner,
                                   5
                                                    v.                                        ORDER TO SHOW CAUSE
                                   6
                                         MATTHEW ATCHLEY, Warden,1
                                   7
                                                           Respondent.
                                   8

                                   9           Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to

                                  10   28 U.S.C. § 2254. He has paid the full filing fee.

                                  11           It does not appear from the face of the petition that it is without merit. Good cause

                                  12   appearing, the Court hereby issues the following orders:
Northern District of California
 United States District Court




                                  13           1.        The Clerk of the Court shall serve a copy of this Order upon Respondent and

                                  14   Respondent’s attorney, the Attorney General of the State of California, at the following email

                                  15   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                  16   the Electronic Case Filing System for the Northern District of California. The Clerk shall serve by

                                  17   mail a copy of this Order on Petitioner.

                                  18           2.        Respondent shall file with this Court and serve upon Petitioner, within sixty (60)

                                  19   days of the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules

                                  20   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued.

                                  21   Respondent shall file with the Answer a copy of all portions of the relevant state records that have

                                  22   been transcribed previously and that are relevant to a determination of the issues presented by the

                                  23   petition.

                                  24           3.        If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse

                                  25   with the Court and serving it on Respondent within sixty (60) days of his receipt of the Answer.

                                  26   Should Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty

                                  27
                                               1
                                  28           Matthew Atchley, the current warden of the prison where Petitioner is incarcerated, has
                                       been substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                   1   (60) days after the date Petitioner is served with Respondent’s Answer.

                                   2          4.      Respondent may file with this Court and serve upon Petitioner, within sixty (60)

                                   3   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                   4   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   5   2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and serve on

                                   6   Respondent an opposition or statement of non-opposition to the motion within sixty (60) days of

                                   7   receipt of the motion, and Respondent shall file with the Court and serve on Petitioner a reply

                                   8   within fourteen (14) days of receipt of any opposition.

                                   9         5.       It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                  10   Court and Respondent informed of any change of address and must comply with the Court’s

                                  11   orders in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro

                                  12   se whose address changes while an action is pending must promptly file a notice of change of
Northern District of California
 United States District Court




                                  13   address specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action

                                  14   without prejudice when: (1) mail directed to the pro se party by the Court has been returned to the

                                  15   Court as not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  16   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  17   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  18         6.       Petitioner must also serve on Respondent’s counsel all communications with the

                                  19   Court by mailing a true copy of the document to Respondent’s counsel.

                                  20         7.       Upon a showing of good cause, requests for a reasonable extension of time will be

                                  21   granted provided they are filed on or before the deadline they seek to extend.

                                  22         8.       The Clerk shall substitute Matthew Atchley, the current warden of the prison where

                                  23   Petitioner is incarcerated, as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil

                                  24   Procedure.

                                  25          IT IS SO ORDERED.

                                  26   Dated: May 12, 2021                              ______________________________________
                                                                                        JUDGE YVONNE GONZALEZ ROGERS
                                  27                                                    United States District Judge
                                  28
                                                                                          2
